Title: To Alexander Hamilton from Thomas Smith, 15 November 1790
From: Smith, Thomas
To: Hamilton, Alexander


Loan Office [Philadelphia] Pennsa Novemr 15 1790.
Sir
I now forward Subscription accounts with the Certificates, Indents & money of the old emission received with them on account of a Loan to the United states from the 1st to the 31st day of October inclusive also Vouchers for the issue of Certificates to the Subscribers of said Loan. I have uniformley signed the Certificates issued by me & have inserted the number names & sums in the Marginal Checks from whence they were cut. I shall pay attention to the Certificates to be issued to Non-subscribers and relative to the payment of Interest, of Indents & old emissions as also to your directions respecting state debt.
I am &c
Honble Alexr. Hamilton secy. of the Treasury
